Exhibit 10.16

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made as of January 28, 2008, and amended on March 13, 2009,
between Harrah’s Entertainment, Inc., with offices at One Caesars Palace Drive,
Las Vegas, Nevada (the “Company”), and Gary W. Loveman (“Executive”).

The Company and Executive agree as follows:

1. Introductory Statement. The Company desires to secure the services of
Executive as Chief Executive Officer and President effective on the Closing Date
of the merger (the “Effective Date”) between Hamlet Merger Inc. and Harrah’s
Entertainment, Inc. (the “Merger”), as defined in the agreement and plan of
merger (the “Merger Agreement”) dated December 19, 2006, by and among Hamlet
Holdings LLC, Hamlet Merger, Inc., and Harrah’s Entertainment, Inc., and
Executive is willing to execute this Agreement with respect to his employment.
This Agreement supersedes the employment agreement between the Company and
Executive dated September 4, 2002, as amended on October 31, 2005 (the “Prior
Employment Agreement”) and the Severance Agreement between the Company and
Executive dated January 1, 2003 (the “Severance Agreement”).

The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, subject to the terms and conditions of this Agreement,
for a period beginning on the Effective Date and ending on the fifth anniversary
thereof (the “Initial Term”); provided that, on the fifth anniversary and each
anniversary of the Effective Date thereafter, the employment period shall be
extended by one year unless at least sixty (60) days prior to such anniversary,
the Company or Executive delivers a written notice (a “Notice of Non-Renewal”)
to the other party that the employment period shall not be so extended (the
Initial Term as from time to time extended or renewed, the “Employment Term”).

2. Agreement of Employment. Effective as of the Effective Date, the Company
agrees to, and hereby does, employ Executive, and Executive agrees to, and
hereby does accept, continued employment by the Company, in a full-time capacity
as Chief Executive Officer and President pursuant to the provisions of this
Agreement and of the bylaws of the Company, and subject to the control of the
Board of Directors (the “Board”). It is understood that Executive’s positions as
Chief Executive Officer and President are subject to his yearly re-election to
these positions by the Board. During the Employment Term, for so long as
Executive remains Chief Executive Officer and President of the Company, the
Company shall use its best efforts to cause the Board to appoint Executive as a
member of the Board or cause Executive to be nominated for election to the Board
by the shareholders of the Company, if applicable. (See Section 8 herein for
Executive’s rights if such re-election as Chief Executive Officer and President
or appointment or election as a member of the Board does not occur during the
term of this Agreement).

3. Executive’s Obligations. During the period of his service under this
Agreement, Executive shall devote substantially all of his time and energy
during business hours, faithfully and to the best of his ability, to the
supervision and conduct of the business and affairs of the Company and to the
furtherance of its interests, and to such other duties as directed by the Board.
(Executive may serve on the board of directors of other companies with Board
approval (which



--------------------------------------------------------------------------------

will not be unreasonably withheld), and may participate in civic and charitable
endeavors of his choosing, in each case if such service or participation does
not individually or in the aggregate substantially interfere with his primary
duties or create a conflict of interest.)

4. Compensation.

4.1 Base Salary. As compensation for all services performed by Executive under
and during the Employment Term, the Company shall pay to Executive a base salary
at the rate of $2,000,000.00 per year, in equal bi-weekly installments in
accordance with its customary payroll practices. The Compensation Committee of
the Board (or any successor committee responsible for setting compensation
levels for executives, the “Committee”) shall, in good faith, review the salary
of Executive, on an annual basis, with a view to consideration of appropriate
merit increases (but not decreases) in such salary. Such base salary, as may be
increased from time to time, is hereafter referred to as the “Base Salary”;
provided that “Base Salary” shall mean the greater of (i) your then current base
salary and (ii) $2,000,000 for purposes of Section 6.3 (Life Insurance),
Section 8.2(b) (severance) and Section 11(d) (Disability). All payments will be
subject to Executive’s chosen benefit deductions and the deductions of payroll
taxes and similar assessments as required by law.

4.2 Bonus. Executive will participate in the Company’s annual incentive bonus
program(s) applicable to Executive’s position, in accordance with the terms of
such program(s), shall have the opportunity to earn an annual bonus thereunder
based on the achievement of performance objectives determined by the Board after
consultation with Executive and shall include a minimum target bonus of at least
1.5 times Executive’s annual Base Salary.

4.3 Aircraft. The Company shall provide Executive with the use of the Company’s
aircraft or charter aircraft for security purposes for himself and his family
for business and personal travel (with standard charges for family members and
for non-Company business usage consistent with past practice), including travel
between Boston, Massachusetts and Las Vegas, Nevada or reimburse Executive for
first class travel or charter aircraft travel expenses. The Company also will
provide Executive, if he so chooses, with security arrangements at his
residences in such a manner and at such levels as reasonably requested by
Executive.

4.4 Accommodations. The Company shall make available accommodations for the
exclusive use of Executive at one of the Company’s properties in Las Vegas,
Nevada, while Executive is in Las Vegas performing his normal duties. The
parties recognize that the cost associated with providing Executive
accommodations in Las Vegas may, under the governing tax laws, be deemed to be
additional income to Executive. The Company agrees that should it be determined
that the cost associated with providing Executive such accommodations amounts to
additional income to Executive, the Company will (a) reimburse Executive for any
additional tax Executive is required to pay; and (b) pay any additional taxes
and costs incurred by Executive associated with such tax reimbursements. All
reimbursements hereunder will be made no later than the end of Executive’s
taxable year next following Executive’s taxable year in which the taxes (and any
income or other related taxes or interest or penalties thereon) on such
accommodations are remitted to the United States Internal Revenue Service or any
other applicable taxing authority.

 

2



--------------------------------------------------------------------------------

If Executive dies or resigns pursuant to this Agreement or pursuant to any other
agreement between the Company and Executive providing for such resignation
during the period of this Agreement, service for any part of the month in which
any such event occurs shall be considered service for the entire month.

5. Equity Award. (a) As soon as reasonably practicable following the Effective
Date and in no event later than fifteen business days following the Effective
Date, the Company will grant Executive options (the “Options”) to purchase
shares of non-voting common stock of the Company (the “Option Shares”) at an
exercise price per Option Share equal to $100.00 per share. The specific terms
and conditions governing all aspects of the Options shall be provided in
separate grant agreements and any relevant plan documents (collectively, the
“New Option Plan”). The Options shall be comprised of the following two
tranches: (i) twenty percent (20%) of the Options (the “Time Based Options”)
will vest and become exercisable in equal annual installments of twenty percent
(20%) over a five-year period, subject to Executive’s continued employment with
the Company through the applicable vesting date and (ii) eighty percent (80%) of
the Options (the “Performance Based Options”) will vest and become exercisable
only upon the achievement by the Company of certain performance targets in
accordance with the New Option Plan.

(b) The New Option Plan shall represent a minimum of 8.64% of the fully-diluted
shares of non-voting common stock of the Company immediately after consummation
of the Merger, with 5.4% in the form of Time Based Options and 3.24% in the form
of Performance Based Options, provided, that, such percentages may be increased
on a one time basis in the good faith discretion of the Company to reflect the
dividend rate on the Company’s non-voting preferred stock, consistent with the
methodology for such adjustments previously provided to the Executive. Executive
shall be granted in accordance with the foregoing provisions a number of Time
Based Options equal to 20% of the total number of Time Based Options and a
number of Performance Based Options equal to 39.23% of the total number of
Performance Based Options. As a condition to Executive’s receipt of the Options
pursuant to this Section 5, Executive shall execute an acknowledgment in form
and substance reasonably acceptable to the Company that the Company has
satisfied its obligations pursuant to this Section 5.

(c) Executive has been permitted, on a tax-free basis, to rollover existing
Company stock outstanding prior to the Effective Date into shares of non-voting
common stock and non-voting preferred stock of the Company following the
Effective Date on the same basis and subject the same terms and conditions as
other investors, including, without limitation, the Sponsors (as defined in the
Management Investor Rights Agreement, dated as of January 28, 2008 among the
Company, Employee and the other parties specified therein (the “MIRA”).
Executive has entered into a rollover option agreement that provides for the
conversion of options to purchase shares of the Company prior to the Effective
Date into Options exercisable with respect to Option Shares following the
Effective Date with such conversion preserving the intrinsic “spread value” of
the converted option.

 

3



--------------------------------------------------------------------------------

(d) Executive shall execute the MIRA and such other related agreements that are
in forms reasonably acceptable to Executive and the Company (such agreements,
together with the rollover option agreement, option grant and stock incentive
plan, the “Equity Agreements”).

6. Benefits. During the Employment Term, except as otherwise provided herein,
Executive shall be entitled to participate in any and all incentive compensation
and bonus arrangements maintained by the Company for its senior officers and to
receive benefits and perquisites at least as favorable to Executive as those
presently provided to Executive by the Company, and as may be enhanced for all
senior officers.

6.1 Health Insurance. Executive will receive the regular group health plan
coverage(s) provided to senior officers, which coverage(s) may be subject to
generally applicable changes during the Employment Term, provided that such
changes are generally applicable to senior officers. Executive will be required
to contribute to the cost of the basic plan in the same manner as other senior
officers. Executive will receive coverage under no less favorable a health plan
than other senior officers.

6.2 Long Term Disability Benefits. Executive will be eligible to receive long
term disability coverage paid by the Company as follows: group plan providing
$180,000 annual maximum benefit and a supplemental plan with an additional
$60,000 annual maximum benefit. Executive will also receive, subject to
Executive being able to comply with the medical and physical eligibility
requirement of the policy (insurability) chosen by the Company, an individual
long term disability policy with a $180,000 annual maximum benefit and an
individual long term disability excess policy with an additional $540,000 annual
maximum benefit, both fully paid by the Company during the term of this
Agreement.

6.3 Life Insurance. Executive will receive life insurance paid by the Company
with a death benefit equal to at least three (3) times his then current Base
Salary.

6.4 Retirement Plan. Executive will also be eligible during the Employment Term
to participate in the Company’s 401(k) Plan, as may be modified or changed, as
well as its Executive Supplemental Savings Plan, as may be modified or changed
from time to time, in the same manner as other senior officers of the Company.

6.5 Financial Counseling. During the Employment Term, Executive will also
receive Fifty Thousand Dollars ($50,000.00) per year for financial counseling.
Any unused portion of the yearly financial counseling stipend will not carry
over to the following year.

6.6 Vacation. Executive will receive five (5) weeks of paid vacation per
calendar year of the Agreement.

6.7 280G Gross-Up. In the event that any payments or benefits paid or provided
to Executive in connection with the Merger will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company will provide Executive with the additional
payments set forth on Exhibit A no later than the end of Executive’s taxable
year in which the Excise Tax is required to be paid by Executive.

 

4



--------------------------------------------------------------------------------

6.8 Reimbursement of Expenses. The Company shall pay or will reimburse Executive
for reasonable business expenses incurred in the performance of Executive’s
duties hereunder in accordance with Company policy.

6.9 D&O Insurance. The Company shall provide Executive with Director’s and
Officer’s indemnification insurance coverage in amount and scope that is
customary for a company of the Company’s size and nature.

6.10 Reimbursements; In-Kind Benefits To the extent that any amount eligible for
reimbursement or any in-kind benefit provided under this Agreement is deferred
compensation subject to the requirements of Section 409A of the Code, the
following rules shall apply:

(a) Payment of such reimbursements shall be made no later than the end of
Executive’s taxable year following the taxable year in which the expense is
incurred;

(b) All such amounts eligible for reimbursement or any in-kind benefit provided
under this Agreement in one taxable year shall not affect the amount eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
and

(c) The right to any such reimbursement or in-kind benefit hereunder shall not
be subject to liquidation or exchange for any other benefit.

The parties intend that all reimbursements or in-kind benefits provided for
hereunder will be made in a manner that makes such reimbursements and in-kind
benefits consistent with or exempt from Section 409A of the Code.

7. Termination from Employment. After the date of Executive’s termination from
employment at any time, and for any reason or for no reason (including
termination or resignation prior to the end of the Initial Term, if that should
occur), Executive will be entitled to participate for his lifetime (the “Life
Coverage Period”) in the Company’s group health insurance plans applicable to
senior officers, including family coverage as applicable (medical, dental and
vision coverage). Executive’s group health insurance benefits after any
termination of employment will not be less than those offered to the
then-current senior officers of the Company, and Executive will be entitled to
any later enhancements in such benefits (for the avoidance of doubt, any such
amendment that adversely and disproportionately impacts inactive employees shall
be null and void as to Executive). However, during the Life Coverage Period
Executive shall pay twenty percent (20%) of the then applicable premium for
current employees (revised annually) on an after-tax basis each quarter, and the
Company shall pay eighty percent (80%) of said premium on an after-tax basis,
which contribution will be imputed income to Executive to the extent required by
the applicable provisions of the Code. As soon after the end of Executive’s
full-time active employment status and after Executive becomes eligible for
Medicare coverage, the Company’s group health insurance plan shall become
secondary to Medicare. For the avoidance of doubt, the amount of health
insurance benefits paid to Executive under this Section 7 shall be subject to
the provisions of Section 6.10 herein.

 

5



--------------------------------------------------------------------------------

8. Termination Without Cause or Resignation for Good Reason.

8.1 The Board reserves the right to terminate the Employment Term and Executive
from his then current position without Cause at any time upon at least thirty
(30) days prior written notice. The failure of the Board to elect Executive as
Chief Executive Officer during the annual election of officers shall also be
deemed termination without Cause for purposes of this Agreement unless, before
the election, the Board has sent written notice initiating termination for Cause
as provided in Section 13.1 hereof, and Executive is thereafter terminated for
Cause. Executive reserves the right to terminate the Employment Term and resign
his position for Good Reason (as defined in Section 13.2 herein) by giving the
Company thirty (30) days written notice which states the basis for such Good
Reason.

8.2 Upon Executive’s termination without Cause or resignation from his position
for Good Reason as described in Section 8.1 above:

(a) The Company shall pay Executive, within thirty (30) days following his
termination of employment, Executive’s accrued but unused vacation, unreimbursed
business expenses and Base Salary through the date of termination (to the extent
not theretofore paid) (the “Accrued Benefits”);

(b) Subject to Executive executing and not revoking the release attached hereto
as Exhibit B, the Company will pay Executive in approximately equal installments
during the twenty-four (24) month period following such termination (the
“Severance Period”), a cash severance payment in an amount equal to two
(2) multiplied by the sum of (i) his Base Salary and (ii) target bonus as in
effect on the date of termination (the “Severance Payment”). If applicable,
Executive will be entitled to receive the benefits set forth on Exhibit C hereto
during the Severance Period. The installments of the Severance Payment will be
paid to Executive in accordance with the Company’s customary payroll practices,
and will commence on the first payroll date following the termination of
Executive’s employment; provided, that, if, as of the date of termination,
Executive is a “specified employee” as defined in subsection (a)(2)(B)(i) of
Section 409A of the Code (“Specified Employee”), such payments will not commence
until the first business day after the date that is six months following
Executive’s “separation from service” within the meaning of subsection
(a)(2)(A)(i) of Section 409A of the Code (the “Delayed Payment Date”) and, on
the Delayed Payment Date, the Company will pay to Executive a lump sum equal to
all amounts that would have been paid during the period of the delay if the
delay were not required plus interest on such amount at a rate equal to the
short-term applicable federal rate then in effect, and will thereafter continue
to make payments in installments in accordance with this Section 8.2(b);

(c) The Company will pay Executive in cash, at the time of such termination an
amount equal to his target bonus for the year pro rated based on the number of
days in the applicable bonus period preceding the date of Executive’s
termination of employment; provided, however, that if, as of the date of
termination pursuant to this Section 8.2, Executive is a Specified Employee,
such amount shall be paid on the Delayed Payment Date (plus interest on such
amount from the date of termination through the date of payment at a rate equal
to the short-term applicable federal rate then in effect).

 

6



--------------------------------------------------------------------------------

(d) Executive’s Escrow Agreement (if then in force) and Indemnification
Agreement will continue in force (subject to amendment or termination in
accordance with their terms); and

(e) Executive’s Stock Options and Option Shares will be treated in accordance
with the terms of the Equity Agreements.

Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), neither the Company nor Executive shall have any additional
obligations under this Agreement.

9. Termination for Cause or Resignation Without Good Reason.

9.1 The Board will have the right to terminate the Employment Term and
Executive’s employment with the Company at any time from his then-current
positions for Cause (as defined in Section 13.1 herein). Executive shall resign
from the Board promptly after the Company’s request, in the event Executive is
so terminated or Executive resigns with or without Good Reason. A resignation by
Executive without Good Reason shall not be a breach of this Agreement.

If the Employment Term and Executive’s employment is terminated for Cause, or if
he resigns his position without Good Reason, then: (a) Executive’s employment
shall be deemed terminated on the date of such termination or resignation;
(b) he shall be entitled to receive all Accrued Benefits from the Company within
thirty (30) days following such termination; (c) his rights with respect to his
Stock Options and Option Shares will be as set forth in the Equity Agreements;
(d) his Indemnification Agreement will continue in force; (e) the Escrow
Agreement, if then in force, will continue in force, unless such agreement is
thereafter amended or terminated pursuant to its terms; and (f) he will be
entitled to the lifetime group insurance benefits described in Section 7 above,
except that any future amendments to such benefits shall apply to him in the
same manner as such amendments apply to active senior officers (for the
avoidance of doubt, any such amendment that adversely and disproportionately
impacts inactive employees shall be null and void). Except as otherwise provided
in this Agreement, and except for any vested benefits under any tax qualified
pension plans of the Company and vested deferred compensation under any
applicable deferred compensation plans, and continuation of health insurance
benefits on the terms and to the extent required by COBRA, neither the Company
nor Executive shall have any additional obligations under this Agreement.

10. Death. In the event the Employment Term and Executive’s employment is
terminated due to his death, his right to receive his Base Salary and benefits
under this Agreement will terminate (except with respect to Accrued Benefits),
and his estate and beneficiary(ies) will receive the benefits they are entitled
to receive under the terms of the Company’s benefit plans and programs by reason
of a participant’s death during active employment. Executive’s estate shall be
entitled to receive (a) all Accrued Benefits from the

 

7



--------------------------------------------------------------------------------

Company within thirty (30) days following such termination and (b) Executive’s
surviving family and spouse will be entitled to payment for the cost of twelve
(12) months of COBRA coverage, or if longer, continuation of coverage under any
applicable law. Executive’s Stock Options and Option Shares will be treated in
accordance with the terms of the Equity Agreements. The Escrow Agreement, if
then in force, will continue in force (subject to its amendment or termination
in accordance with its terms) for the benefit of Executive’s beneficiaries until
his deferred compensation accounts are paid in full, and Executive’s
Indemnification Agreement will continue in force for the benefit of his estate.
For the avoidance of doubt, Executive’s estate shall be an express third party
beneficiary of this provision, with the right to enforce the provision for and
on behalf of his beneficiaries.

If Executive dies during the Severance Period, all of the provisions of
Section 8.2 (if applicable) will apply, except that any remaining Severance
Payments will be paid in a lump sum to his estate.

Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.

11. Disability. If the Employment Term and Executive’s employment are terminated
by reason of Executive’s disability (as defined below), he will be entitled to
apply, at his option, for the Company’s long-term disability benefits. If he is
accepted for such benefits, then Executive’s Stock Options and Option Shares
will be treated in accordance with the terms of the Equity Agreements, and the
terms and provisions of the Company’s benefit plans and programs that are
applicable in the event of such disability of an employee shall apply in lieu of
the salary and benefits under this Agreement, except that:

(a) the Escrow Agreement (if then in force) and his Indemnification Agreement
will continue in force (subject to amendment or termination in accordance with
their terms);

(b) Executive will be entitled to the lifetime group insurance benefits
described in Section 7;

(c) Executive will be paid his Accrued Benefits within thirty (30) days of
termination; and

(d) Executive will receive two (2) years of Base Salary continuation (“Salary
Continuation Payment”), offset by any long term disability benefits to which he
is entitled during such period of salary continuation. In addition to payment of
his Base Salary, Executive will be entitled to the benefits set forth on Exhibit
C, if applicable, during the salary continuation period. Notwithstanding the
foregoing, if, as of the date of termination pursuant to this Section 11,
Executive is a Specified Employee, installments of the Salary Continuation
Payment will not commence until the Delayed Payment Date and, on the Delayed
Payment Date, the Company will pay to Executive a lump sum equal to all amounts
that would have been paid during the

 

8



--------------------------------------------------------------------------------

period of the delay if the delay were not required plus interest on such amount
at a rate equal to the short-term applicable federal rate then in effect, and
will thereafter continue to pay Executive the Salary Continuation Payment in
installments in accordance with this Section.

If Executive is disabled so that he cannot perform his duties, then the Board
may terminate his duties under this Agreement after giving Executive thirty
(30) days notice of such termination (during which period Executive shall not
have returned to full time performance of his duties). For purposes of this
Agreement, disability will be the inability of Executive, with or without a
reasonable accommodation, to perform the essential functions of his job for one
hundred and eighty (180) days during any three hundred and sixty five
(365) consecutive calendar day period as reasonably determined by the Committee
(excluding Executive) based on independent medical advice from a physician who
has examined Executive (such physician to be selected by the Company and
reasonably acceptable to Executive).

Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.

12. Enhanced Benefits in Connection with a Change in Control after the Effective
Date.

(a) If a Change in Control, as defined in the New Option Plan, occurs after the
Effective Date and (i) during the two (2) year period following such Change in
Control, the Employment Term and Executive’s employment are terminated by the
Company without Cause or by Executive for Good Reason, or (ii) the Employment
Term and Executive’s employment are terminated by the Company without Cause
within six months prior to the Change in Control and such termination was by
reason of the request of the person or persons (or their representatives) who
subsequently acquire control of the Company in the Change in Control transaction
(such a termination of employment pursuant to this Section 12(a)(ii), an
“Anticipatory Termination”), then in either case, subject to Executive executing
and not revoking the release attached hereto as Exhibit B, Executive will be
entitled to receive the payments and benefits set forth in Section 8.2, except
that (A) the multiplier in Section 8.2(b) for determining the amount of the
Severance Payments will be increased from two (2) to three (3) and (B) the
Severance Payment shall be paid in a lump sum on the eighth day following
execution (and non-revocation) of the release attached hereto as
Exhibit B rather than in installments over a twenty four (24) month period.

(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 12 of this Agreement shall be paid
as follows: (i) if such Change in Control is a “change in control event” within
the meaning of Section 409A of the Code and the provisions of Treas. Reg.
§1.409A-3(i)(5)(i), (A) except as provided in clause (i)(B), on the date of such
Change in Control, or (B) if Executive is a Specified Employee and the Delayed
Payment Date is later than the Change in Control, on the Delayed Payment Date,
and (ii) if such Change in Control is not a

 

9



--------------------------------------------------------------------------------

“change in control event” within the meaning of Section 409A of the Code and the
provisions of Treas. Reg. §1.409A-3(i)(5)(i), on the first business day
following the 6-month anniversary of the date of such Anticipatory Termination
(plus interest on such amount at a rate equal to the short-term applicable
federal rate then in effect). In the event of an Anticipatory Termination, any
payments or benefits that are not deferred compensation within the meaning of
Section 409A of the Code that the Company shall be required to pay or provide
pursuant to Section 12 of this Agreement shall be paid or shall commence being
provided on the date of the Change in Control.

(c) If after the Effective Date, there occurs a transaction that constitutes a
“change of control” under regulation 1.280G of the Code and, immediately prior
to the change of control transaction:

(i) the stock of the Company is not publicly traded and the exemption described
in Section 280G(b)(5) of the Code would apply to payments by the Company to
Executive in connection with a change in control (as defined in Section 280G of
the Code), Executive shall consider whether he is willing to waive his rights to
receive excess parachute payments in connection with the transaction in that
amount that would cause excise taxes under Section 4999 of the Code to apply. If
Executive advises the Company that he will waive his rights to receive excess
parachute payments in connection with the transaction in that amount that would
cause excise taxes under Section 4999 of the Code to apply, following such
waiver the Company shall use reasonable best efforts to obtain the requisite
shareholder approval of any such excess parachute payments. In the event such
shareholder approval is obtained, Executive acknowledges and agrees that he is
not entitled to share in any tax savings resulting from the Company’s deduction
of the excess parachute payments.

(ii) the stock of the Company is publicly traded, Executive shall be entitled to
a Gross Up Payment in accordance with Exhibit A.

(d) If Section 12 of this Agreement applies to any termination of employment,
the provisions of Section 8.2 will not be applicable.

13. Definitions of Cause and Good Reason.

13.1 For purposes of this Agreement, “Cause” shall mean:

(a) the willful failure of Executive to substantially perform Executive’s duties
with the Company (as described in Section 3) or to follow a lawful reasonable
directive from the Board (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has willfully not
substantially performed Executive’s duties or has willfully failed to follow a
lawful reasonable directive and Executive is given a reasonable opportunity (not
to exceed thirty (30) days) to cure any such failure, if curable.

(b) (i) any willful act of fraud, or embezzlement or theft by Executive, in each
case, in connection with Executive’s duties hereunder or in the course of
Executive’s employment hereunder or (ii) Executive’s admission in any court, or
conviction of, or plea of nolo contendere to, a felony that could reasonably be
expected to result in damage to the business or reputation of the Company.

 

10



--------------------------------------------------------------------------------

(c) Executive being found unsuitable for or having a gaming license denied or
revoked by the gaming regulatory authorities in Arizona, California, Colorado,
Illinois, Indiana, Iowa, Kansas, Louisiana, Mississippi, Missouri, Nevada, New
Jersey, New York, or North Carolina.

(d) (i) Executive’s willful and material violation of, or noncompliance with,
any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, provided that such violation or
noncompliance resulted in material economic harm to the Company, or (ii) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange.

For purposes of this Section 13.1, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity, together with
counsel for Executive, to be heard before the Board), finding that, in the good
faith opinion of the Board, Executive is guilty of the conduct described in
Section 13.1(a) through (d) of this definition, and specifying the particulars
thereof in detail; provided, that if Executive is a member of the Board,
Executive shall not vote on such resolution nor shall Executive be counted in
determining the “entire membership” of the Board.

13.2 Good Reason. “Good Reason” shall mean, without Executive’s express written
consent, the occurrence of any of the following circumstances unless, in the
case of paragraphs (a), (d), (e), (f), or (g) such circumstances are fully
corrected prior to the date of termination specified in the written notice given
by Executive notifying the Company of his resignation for Good Reason:

(a) The assignment to Executive of any duties materially inconsistent with his
status as Chief Executive Officer of the Company or a material adverse
alteration in the nature or status of his responsibilities, duties or authority;

(b) The requirement that Executive report to anyone other than the Board;

(c) The failure of Executive to be elected/re-elected as a member of the Board;

 

11



--------------------------------------------------------------------------------

(d) A reduction by the Company in Executive’s annual base salary of Two Million
Dollars ($2,000,000.00), as the same may be increased from time to time pursuant
to Section 4 hereof;

(e) The relocation of the Company’s principal executive offices from Las Vegas,
Nevada, to a location more than fifty (50) miles from such offices, or the
Company’s requiring Executive either: (i) to be based anywhere other than the
location of the Company’s principal offices in Las Vegas (except for required
travel on the Company’s business to an extent substantially consistent with
Executive’s present business travel obligations); or (ii) to relocate his
primary residence from Boston to Las Vegas;

(f) The failure by the Company to pay to Executive any material portion of his
current compensation, except pursuant to a compensation deferral elected by
Executive, or deferral compensation required by this Agreement, or to pay to
Executive any material portion of an installment of deferred compensation under
any deferred compensation program of the Company within thirty (30) days of the
date such compensation is due;

(g) Except as permitted by this Agreement or as agreed by Executive, the failure
by the Company to continue in effect compensation plans (and Executive’s
participation in such compensation plans) which provide benefits on an aggregate
basis that are not materially less favorable, both in terms of the amount of
benefits provided and the level of Executive’s participation relative to other
participants at Executive’s grade level, to those in which Executive is
participating on the date of this Agreement;

(h) The failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed by him under the Savings and Retirement
Plan and the life insurance, medical, health and accident, and disability plans
in which Executive is participating on the date of this Agreement, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive Executive of any material fringe benefit enjoyed
by Executive on the date of this Agreement, except as permitted by this
Agreement;

(i) Delivery of a written Notice of Non-Renewal by the Company to Executive; or

(j) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 19 hereof.

14. Non-Competition Agreement.

14.1 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of two (2) years following the
termination of Executive’s employment with the Company and its affiliates, he
will not, directly or indirectly, engage in any activity, including development
activity, whether as an employee, consultant, director, investor, contractor, or
otherwise, directly or indirectly, in the casino business (or any hotel or
resort that operates a casino business) in the United States, Canada or Mexico,
except with the prior specific written approval of the Company. Notwithstanding
anything herein to the

 

12



--------------------------------------------------------------------------------

contrary, this Section 14.1 shall not prevent Executive from: (a) acquiring
securities representing not more than 1% of the outstanding voting securities of
any entity the securities of which are traded on a national securities exchange
or in the over the counter market; or (b) obtaining employment in the
hotel/resort industry for an entity that does not engage in the casino business
or for a division, subsidiary or affiliate of a hotel or resort that engages in
the casino business, provided that (i) the casino business represents less than
20% of the revenues of any such entity on a consolidated basis, and
(ii) Executive does not provide services (other than de minimis services) to, or
have any responsibilities regarding, the division, subsidiary or affiliate that
engages in the casino business.

Executive acknowledges that the restrictions are reasonable as to both time and
geographic scope, as the Company competes for customers with all gaming
establishments in these areas.

14.2 If Executive breaches any of the covenants in Section 14.1, then the
Company may terminate any of his rights under this Agreement upon thirty
(30) days written notice, whereupon all of the Company’s obligations under this
Agreement shall terminate (including, without limitation, the right to lifetime
group insurance) without further obligation to him except for obligations that
have been paid (except as otherwise provided in Section 14.6), accrued or are
vested as of or prior to such termination date. In addition, the Company shall
be entitled to seek to enforce any such covenants, including obtaining monetary
damages, specific performance and injunctive relief. Executive’s Stock Options
and Option Shares will be treated in accordance with the terms of the Equity
Agreements.

14.3 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of two (2) years following the
termination of Executive’s employment with the Company and its affiliates,
Executive will not, directly or indirectly hire, induce, persuade or attempt to
induce or persuade, any salary grade M50 or higher employee of the Company or
its subsidiaries, to leave or abandon employment with the Company, its
subsidiaries or affiliates, for any reason whatsoever (other than Executive’s
personal secretary and/or assistants).

14.4 During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of two (2) years following the
termination of Executive’s employment with the Company and its affiliates,
Executive will not communicate with employees, customers, or suppliers of the
Company, or any subsidiaries or affiliates of the Company or any principals or
employee thereof, or any person or organization in any manner whatsoever that is
detrimental to the business interests of the Company, its subsidiaries or
affiliates. Executive further agrees from the end of Executive’s full-time
employment with the Company and its affiliates not to make statements to the
press or general public with respect to the Company or its subsidiaries or
affiliates that are detrimental to the Company, its subsidiaries, affiliates or
employees without the express written prior authorization of the Company, and
the Company agrees that it will not make statements to the press or general
public with respect to Executive that are detrimental to him without the express
written prior authorization of Executive. Notwithstanding the foregoing,
Executive shall not be prohibited at the expiration of the non-competition
period from pursuing his own business interests that may conflict with the
interests of the Company.

 

13



--------------------------------------------------------------------------------

14.5 Each of Executive and the Company intends and agrees that if, in any action
before any court, agency or arbitration tribunal, legally empowered to enforce
the covenants in this Section 14, any term, restriction, covenant or promise
contained in this Section 14 is found to be unreasonable and, accordingly,
unenforceable, then such terms, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court, agency or
arbitral tribunal.

14.6 Should any court, agency or arbitral tribunal legally empowered to enforce
the covenants contained in this Section 14 find that Executive has breached the
terms, restrictions covenants or promises herein in any material respect (except
if it has been modified to make it enforceable): (a) the Company will not be
obligated to continue to pay Executive the salary or benefits provided for under
the severance provisions contained in the Agreement (including all required
benefits under benefit plans), and (b) Executive will also reimburse the Company
any severance benefits received after the date of termination as well as any
reasonable costs and attorney fees necessary to secure such repayments. For the
avoidance of doubt, the Company shall be entitled to money damages and/or
injunctive relief due to Executive’s breach of the terms, restrictions covenants
or promises contained in this Section 14 without regard to whether or not such
breach is material, it being understood that the limiting effect of the phrase
“in any material respect” in the immediately preceding sentence shall operate
solely with respect to the remedies available pursuant to this Section 14.6.

14.7 For the avoidance of doubt, for purposes of this Section 14, “Executive’s
employment” shall not include any period of salary continuation hereunder.

15. Confidentiality.

15.1 Executive’s position with the Company will or has resulted in his exposure
and access to confidential and proprietary information which he did not have
access to prior to holding the position, which information is of great value to
the Company and the disclosure of which by him, directly or indirectly, would be
irreparably injurious and detrimental to the Company. During his term of
employment and without limitation thereafter, Executive agrees to use his best
efforts and to observe the utmost diligence to guard and protect all
confidential or proprietary information relating to the Company from disclosure
to third parties. Executive shall not at any time during and after the end of
his full-time active employment, make available, either directly or indirectly,
to any competitor or potential competitor of the Company or any of its
subsidiaries, or their affiliates or divulge, disclose, communicate to any firm,
corporation or other business entity in any manner whatsoever, any confidential
or proprietary information covered or contemplated by this Agreement, unless
expressly authorized to do so by the Company in writing. Notwithstanding the
above, Executive may provide such Confidential Information if ordered by a
federal or state court, arbitrator or any governmental authority, pursuant to
subpoena, or as necessary to secure legal and financial counsel from third party
professionals or to enforce his rights under this Agreement. In such cases,
Executive will use his reasonable best efforts to notify the Company at least
five (5) business days prior to providing such information, and the nature of
the information required to be provided.

 

14



--------------------------------------------------------------------------------

15.2 For the purpose of this Agreement, “Confidential Information” shall mean
all information of the Company, its subsidiaries and affiliates, relating to or
useful in connection with the business of the Company, its subsidiaries,
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to or developed by Executive as a result of his
employment with the Company. Confidential Information includes, but is not
limited to the Company’s product development and marketing programs, data,
future plans, formula, food and beverage procedures, recipes, finances,
financial management systems, player identification systems (Total Rewards),
pricing systems, client and customer lists, organizational charts, salary and
benefit programs, training programs, computer software, business records, files,
drawings, prints, prototyping models, letters, notes, notebooks, reports, and
copies thereof, whether prepared by him or others, and any other information or
documents which Executive is told or reasonably ought to know that the Company
regards as confidential.

15.3 Executive agrees that upon separation from employment for any reason
whatsoever, he shall promptly deliver to the Company all Confidential
Information, including but not limited to, documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his
possession (and all copies thereof) containing any such Confidential Information
created in whole or in part by Executive within the scope of his employment,
even if the items do not contain Confidential Information.

15.4 Executive shall also be required to sign a non-disclosure or
confidentiality agreement in the Company’s customary form for senior executives
(or in the customary form executed by senior executives of Harrah’s Operating
Company, Inc.) if Executive is not currently a party to such an agreement with
the Company. Such an agreement shall also remain in full force and effect,
provided that, in the event of any conflict between any such agreement(s) and
this Agreement, this Agreement shall control.

15.5 This Section and any of its provisions will survive Executive’s separation
of employment for any reason.

16. Injunctive Relief. Executive acknowledges and agrees that the terms provided
in Sections 14 and 15 are the minimum necessary to protect the Company, its
affiliates and subsidiaries, its successors and assigns in the use and enjoyment
of the Confidential Information and the good will of the business of the
Company. Executive further agrees that damages cannot fully and adequately
compensate the Company in the event of a breach or violation of the restrictive
covenants (Confidential Information and Non-Competition) and that without
limiting the right of the Company to pursue all other legal and equitable
remedies available to it, the Company shall be entitled to seek injunctive
relief, including but not limited to a temporary restraining order, preliminary
injunction and permanent injunction, to prevent any such violations or any
continuation of such violations for the protection of the Company. The granting
of injunctive relief will not act as a waiver by the Company of its right to
pursue any and all additional remedies.

17. Post Employment Cooperation. Executive agrees that upon separation for any
reason from the Company, Executive will cooperate in assuring an orderly
transition of all matters being handled by him. Upon the Company providing
reasonable notice to him, he will also appear as a witness at the Company’s
request and/or assist the Company in any litigation,

 

15



--------------------------------------------------------------------------------

bankruptcy or similar matter in which the Company or any affiliate thereof is a
party or otherwise involved. The Company will defray any reasonable
out-of-pocket expenses incurred by Executive in connection with any such
appearance. In connection therewith, the Company agrees to indemnify Executive
as prescribed in Article Tenth of the Certificate of Incorporation, as amended,
of the Company.

18. Release. Upon the termination of Executive’s active full-time employment,
and in consideration of and as a condition to the actual receipt of all
compensation and benefits described in this Agreement (including without
limitation any severance payments set forth in Section 8 or Section 12), except
for claims arising from the covenants, agreements, and undertakings of the
Company as set forth herein and except as prohibited by statutory language,
Executive and the Company will enter into an agreement which forever and
unconditionally mutually waives, and releases Harrah’s Entertainment, Inc.,
Harrah’s Operating Company, Inc., their subsidiaries and affiliates, and their
officers, directors, agents, benefit plan trustees, and employees, on the one
hand, and Executive and his heirs and estate (and the beneficiaries thereof), on
the other hand, from any and all claims, whether known or unknown, and
regardless of type, cause or nature, including but not limited to claims arising
under all salary, vacation, insurance, bonus, stock, and all other benefit
plans, and all state and federal anti-discrimination, civil rights and human
rights laws, ordinances and statutes, including Title VII of the Civil Rights
Act of 1964 and the Age Discrimination in Employment Act, concerning his
employment with Harrah’s Entertainment, Inc., its subsidiaries and affiliates,
the cessation of that employment and his service as a stockholder, an employee,
officer and director of the Company and its subsidiaries. The form of mutual
release is set forth in Exhibit B.

19. Assumption of Agreement on Merger, Consolidation or Sale of Assets. In the
event the Company agrees to (a) enter into any merger or consolidation with
another company in which the Company is not the surviving company; or (b) sell
or dispose of all or substantially all of its assets, and the company which is
to survive fails to make a written agreement with Executive to either:
(i) assume the Company’s financial obligations to Executive under this
Agreement; or (ii) make such other provision for Executive as is satisfactory to
Executive, then Executive shall have the right to resign For Good Reason as
defined under this Agreement.

20. Assurances on Liquidation. The Company agrees that until the termination of
this Agreement as above provided, it will not voluntarily liquidate or dissolve
without first making a full settlement or, at the discretion of Executive, a
written agreement with Executive satisfactory to and approved by him in writing,
in fulfillment of or in lieu of its obligations to him under this Agreement.

21. Amendments; Entire Agreement. This Agreement may not be amended or modified
orally, and no provision hereof may be waived, except in a writing signed by the
parties hereto. This Agreement and the Equity Agreements contain the entire
agreement between the parties concerning the subject matter hereof and supersede
all prior agreements and understandings, written and oral, between the parties
with respect to the subject matter of this Agreement and the Equity Agreements,
including without limitation the Prior Employment Agreement and the Severance
Agreement.

 

16



--------------------------------------------------------------------------------

22. Assignment.

22.1 Except as otherwise provided in Section 22.2, this Agreement cannot be
assigned by either party hereto, except with the written consent of the other.
Any assignment of this Agreement by either party shall not relieve such party of
its or his obligations hereunder.

22.2 The Company may elect to perform any or all of its obligations under this
Agreement through its wholly-owned subsidiary, Harrah’s Operating Company, Inc.,
or another subsidiary, and if the Company so elects, Executive will be an
employee of Harrah’s Operating Company, Inc., or such other subsidiary.
Notwithstanding any such election, the Company’s obligations to Executive under
this Agreement will continue in full force and effect as obligations of the
Company, and the Company shall retain primary liability for their performance.

23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Company.

24. Governing Law. This Agreement shall be governed by the laws of the State of
Nevada as to all matters, including but not limited to matters of validity,
construction, effect and performance.

25. Jurisdiction. Any judicial proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement or any agreement identified
herein may be brought only in state or federal courts of the State of Nevada,
and by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein. The Company shall pay
Executive all reasonable legal fees and expenses incurred by Executive in
connection with any proceeding relating to the interpretation or enforcement of
this Agreement instituted by Executive in good faith and in which Executive
prevails on a material claim that is part of such proceeding.

26. Notices. Any notice to be given hereunder by either party to the other may
be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change his or its address by written notice in accordance with this Section 26.
Notices shall be deemed communicated as of the actual receipt or refusal of
receipt.

 

  If to Executive:   Gary W. Loveman       [at the address listed in his
employment file]           If to Company:   Harrah’s Entertainment, Inc.      
One Caesars Palace Drive       Las Vegas, Nevada 89109       Attn: General
Counsel  

 

17



--------------------------------------------------------------------------------

27. Construction. This Agreement is to be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

28. Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.

29. Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.

30. Counterparts. This Agreement may be executed by the parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this Agreement to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.

 

/s/ GARY W. LOVEMAN Gary W. Loveman Harrah’s Entertainment, Inc.

 

By   /s/ MARY H. THOMAS Its: Senior Vice President – Human Resources

 

19